 In theMatter of THE VICTORIAMILLSCOMPANYandPAPER MAKERSORGANIZINGCOMMITTEE,CIOCase No. 3-R-998.-Decided August 11, 1946Frederick W. Fuess, Jr.,of Syracuse, N. Y., for the Company.Mr. Frank Grasso,of Cleveland, Ohio, andMr. Fred D. Sandner,ofFulton, N. Y., for the CIO.Cllr.H. I. Smith,of Buffalo, N. Y., andMr. Stephen Gallagher,ofOswego, N. Y., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Paper WorkersOrganizingCommittee,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheVictoria Mills Company, Fulton, New York, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Eugene von Welsheim, TrialExaminer.Said hearing was held at Fulton, New York, on June 5,1945.The Company, the CIO, and International Association of Ma-chinists, herein called the AFL, appeared,' participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulingsmade at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Victoria Mills Company, a New York corporation, is engagedat its plant located at Fulton, New York, in the manufacture of toilet1Althoughduly served with Notice of Hearing, International Brotherhood of Pulp, Sul-phite and PaperMillWorkers,A. F. of L.,made no appearance at the hearing.63 N. L R.B., No. 42.294 THE VICTORIA MILLS COMPANY295and tissue paper.Between January 1, 1944, and May 31, 1945, theCompany used at its Fulton, New York, plant, raw materials valuedin excessof $250,000, of which more than 30 percent represents ship-ments made to said plant from points outside the State of New York.During the same period the Company manufactured at said plant fin-ished products valued inexcess of$1,000,000, of which more than 25percent represents shipments to points outside the State of New York.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDPaper Workers Organizing Committee is a labor organization affil-iated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.InternationalAssociation of Machinists is a labor organization-affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either of the labor organizationsinvolved herein in the absence of certification by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the CIO represents a substantialnumber of employees in the unit hereinafter found appropriate.'We'find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITBoth labor organizations agree, without objection by the Company,that all production and maintenance employees of the Company, in-cluding watchmen, but excluding office and'clerical employees, super-intendents, and all other supervisory employees constitute an appro-priate unit. Issues arose, however, with respect to the inclusion withinthe unit of two employees, Roy Davis and Orin Clark. The CIO andthe Company would exclude these employees, whereas the AFL wouldinclude them.The record indicates that Orin Clark acts as assistant to the super-intendent on the day shift.He is a salaried employee, and in the'The Field Examiner reported that the CIO submitted 82 designations,and that therewere approximately 115 employees in the unit hereinafter found appropriate.The Trial Examiner reported that, in support of its motion to intervene, the AFL sub-mitted 27 designations,of which 25 contained the names of persons appearing upon apay roll of the Company. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDabsence of his superior, has authority to discharge subordinates for mis-conduct.We are of the opinion that Clark possesses a supervisorystatus; we shall exclude him from the unit.The record further indicates that Roy Davis is a case maker whoworks on the night shift.He is an hourly paid worker. In additionto his other duties, he acts as custodian of the property, and, in further-ance of his caretaking duties, has authority to discharge employees inthe converting room for intoxication only.He has no other super-visory authority over these employees.We are of the opinion that hislimited authority to discharge does not warrant a finding that Davis isa supervisor.We shall, therefore, include him within the unit.We find that all production and maintenance employees of the Com-pany, including watchmen and the case maker,3 but excluding officeand clerical employees, the assistant to the superintendent,' superin-tendents, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period inunediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The VictoriaMills Company, Fulton, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matter8Roy Davis* Orin Clark.5The requests of the labor organizations herein that they be designated on the ballototherwise than as herein set forth are hereby referred to the Regional Director to whomthe Board has delegated discretionary authority in matters relating to the conduct ofthe election. THE VICTORIA MILLS COMPANY297as agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to deter-mine whether they desire to be represented by Paper Workers Organ-izing Committee,affiliated with the Congress of Industrial Organiza-tions, or by International Association of Machinists,affiliatedwiththe American Federation of Labor, for the purposes of collectivebargaining,or byneither.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Direction of Election.